Title: From Alexander Hamilton to Timothy Pickering, 13 May 1797
From: Hamilton, Alexander
To: Pickering, Timothy


[New York] Saturday May 13. 97
My Dear Sir
Mr. Goodhue takes on with him a Boston paper, the printer of which states that he has obtained by a Ship just arrived, a London Paper of March 24th; mentionning in positive terms an account just received from the Emperor that in consequence of a combination between Prussia & France he is driven to the necessity of making an immediate peace for the safety of the Empire—that in consequence of this the King who was at Windsor had been sent for &c &c.
The manner of announcing it is too positive to allow much doubt that the thing is substantially true.
This intelligence confirms the expediency of a further attempt to negotiate—but I hope it will not carry us too far. A firm and erect countenance must be maintained and the vigour of preparation increased. Safety can only be found in uniting energy with moderation. Honor certainly is only to be found there, and either as a man or citizen, I for one had rather perish than submit to disgrace.
Yrs.
A Hamilton
